 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                      ***
 7   CHARLES E. MCDONALD, JR.,                            Case No. 2:19-cv-00192-RFB-EJY
 8                                         Plaintiff,
                                                                             ORDER
 9           v.
10   D. PRATER, et al.,
11                                     Defendants.
12
13
            I. INTRODUCTION
14
            Before the Court for consideration is the Report and Recommendation (ECF No. 22) of the
15
     Honorable Elayna J. Youchah, United States Magistrate Judge, entered February 26, 2021.
16
17
            II. BACKGROUND
18
            On July 21, 2020, when Plaintiff was incarcerated, the Court issued its Screening Order
19
     granting Plaintiff’s Application to Proceed in forma pauperis, ordered a 90 day stay for parties to
20
     resolve the dispute, and referred the matter to the Court’s Inmate Early Mediation (“IEM”)
21
     Program. ECF No. 10. On October 27, 2020, the Court learned that Plaintiff was no longer
22
     incarcerated and so vacated the IEM, ordered the stay to remain operative through the IEM date,
23
     and directed Plaintiff to file “written notification of his email address and telephone number on or
24
     before November 25, 2020.” ECF No. 17 at 1.
25
            On November 30, 2020, the Court issued an Order advising Plaintiff about the requirements
26
     of Local Rule 1A 3-1: Change of Contact Information. ECF No. 19. The Court stated that Plaintiff
27
     must comply with Local Rule 1A 3-1 by December 30, 2020 or the Court shall issue an Order to
28
     Show Cause why Plaintiff should not be sanctioned for contempt of court.
 1             On January 26, 2021, the Order issued an Order to Show Cause directing Plaintiff to show
 2   cause no later than February 16, 2021 about why Plaintiff should not be sanctioned for contempt
 3   of court and why the matter should not be dismissed for failure to comply with the Court’s order.
 4   ECF No. 21. Plaintiff failed to respond.
 5             On February 26, 2021, the Honorable Magistrate Judge Youchah issued this instant Report
 6   and Recommendation recommending that Plaintiff’s action be dismissed without prejudice. ECF
 7   No. 26.
 8             On March 24, 2021, Plaintiff filed a Notice of Change of Address. ECF No. 23. He
 9   requested an extension to reply to the Motion to Show Cause, explaining that as a pro se litigant,
10   he is not familiar with the law, he did not receive any letters or actions from the court, and the
11   courts were closed due to COVID-19.
12
13             III. DISCUSSION
14             A district court “may accept, reject, or modify, in whole or in part, the findings or
15   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
16   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
17   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
18   required to “make a de novo determination of those portions of the report or specified proposed
19   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
20   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
21   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
22   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
23   by March 12, 2021.
24             Plaintiff’s Notice of Change of Address was not fully compliant with Local Rule 1A 3-1
25   and the Court’s Orders. ECF No. 23. The filing included Plaintiff’s mailing address, but did not
26   include an email address, telephone number, or facsimile number. It also did not include proof of
27   service on each opposing party or the party’s attorney.
28             The Court again advises Plaintiff that pursuant to Local Rule 1A 3-1, Plaintiff must file



                                                     -2-
 1   with the court written notification of his mailing address, email address, telephone number, or
 2   facsimile number. The notice must include proof of service on each opposing party or the party’s
 3   attorney. If Plaintiff does not have an email address, telephone number, or facsimile number,
 4   Plaintiff must state so in his filing.
 5
 6           IV. CONCLUSION
 7           IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 22] is
 8   DENIED.
 9           IT IS FURTHER ORDERED that Plaintiff must file an amended Notice of Change of
10   Address by Friday, June 4, 2021. Failure to do so may result Plaintiff’s action being dismissed
11   without prejudice.
12
13
14
             DATED: May 18, 2021.
15
                                                        _____________________________
16                                                      RICHARD F. BOULWARE, II
                                                        United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
